Citation Nr: 0215610	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  94-07 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for psychiatric 
disability on a secondary basis.

2.  Entitlement to an increased rating for status post right 
inguinal hernia repairs, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to May 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The veteran testified before a hearing officer at the RO in 
March 1992.  A transcript of the hearing has been associated 
with the claims folder.

When the veteran's case was before the Board in September 
1996, it was remanded for additional development.  It was 
again remanded in May 2000.  The case was returned to the 
Board for further appellate action in October 2002.

The issue of entitlement to service connection for 
psychiatric disability is decided herein while the other 
issues on appeal are addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran's psychiatric disability was caused or 
chronically worsened by his service-connected status post 
right inguinal hernia repairs.

CONCLUSION OF LAW

The veteran's psychiatric disability is proximately due to or 
the result of service-connected status post right inguinal 
hernia repairs.  38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the record reveals that service connection for 
status post right inguinal hernia repair, with a 
noncompensable disability evaluation, was granted in October 
1971.  The disability evaluation was increased to 10 percent 
in April 1991.

In February 1992 the veteran indicated that his hernia 
disability had caused mental problems.  He complained of 
continuous pain.  A June 1992 consultation report indicates 
that the veteran was referred to the mental health clinic.  

The report of a private psychological evaluation conducted in 
May 1992 shows a diagnosis of dysthymia, late onset, 
secondary to chronic pain.

VA outpatient treatment records for the period from June to 
August 1992 show that the veteran was seen in the mental 
health clinic.

The veteran was hospitalized at a VA facility in January 
1993, with a final diagnosis of recurrent major depressive 
disorder.  He stated that he felt useless and worthless and 
did not feel that there was anything to live for.  He stated 
that he had been depressed since May 1992.  He complained of 
persistent pain secondary to hernia surgeries performed in 
1971, 1984 and 1991.  He also complained of decreased 
interest and enjoyment from his normal pursuits.  The 
veteran's affect and mood were depressed, and the veteran 
reported hallucinations.  He endorsed suicidal thoughts and 
admitted to a plan.  

A private psychological evaluation was conducted in March 
1993.  The veteran was found to operate in the high end of 
the average range of intelligence.  Clinically significant 
levels of depression were noted.  The diagnoses included 
recurrent, severe major depression.  The veteran's Global 
Assessment of Functioning (GAF) score was assessed as 50.  

A VA psychiatric examination was conducted in June 1993.  The 
veteran stated that he had experienced decades of problems 
with hernia pain since his service discharge.  He stated that 
the pain limited his ability to have sexual intercourse and 
prevented him from seeking or maintaining meaningful 
employment.  He noted that his mood was sporadic with some 
social withdrawal.  He endorsed fleeting suicidal and 
homicidal ideation with no plans or attempts.  He was noted 
to be occasionally tearful but he denied anhedonia.  His 
thought content was remarkable for repeated complaints about 
his inguinal hernia pain.  The examiner noted frequent 
dramatic blocking at rather unusual points during the 
interview when relatively simple information was being 
sought.  Insight and judgment appeared to be poor.  
Alcoholism and polysubstance abuse were noted to be in 
remission.  The diagnoses were dysthymia, chronic alcohol 
dependence and polysubstance abuse in remission, and 
somatoform pain disorder.  The examiner found that the 
veteran was mildly impaired by psychiatric problems.  

In September 1993 the Social Security Administration found 
that the veteran was severely disabled due to major 
depression and chronic pain following multiple hernia 
repairs.

In an October 1993 letter the veteran contended that he had 
not suffered from depression until he underwent his third 
right hernia operation.  He stated that he was unable to work 
or enjoy his family due to his hernias.  

The veteran was hospitalized in March 1996.  The discharge 
summary indicates that the veteran complained of being very 
upset with inability to sleep or to cope with the pain in his 
right inguinal area.  He reported chronic pain syndrome 
subsequent to hernia surgeries, and stated that he had 
difficulty coping because he was not working.  He was noted 
to be somewhat suicidal, but without overt ideation or 
homicidal thoughts.  He had no formal thought disorder.  His 
affect was agitated and irritable.  The discharge diagnosis 
was dysthymia.  

A VA psychiatric examination was performed in April 1998.  
The veteran reported that he attended the pain clinic, 
surgery clinic and the mental health clinic.  He indicated 
that he still experienced symptoms of depression and stated 
that he had trouble sleeping.  He indicated that his daily 
activities included watching television and visiting with his 
grandchildren.  He complained of a low energy level.  His 
concentration was poor.  His mood was slightly down and his 
affect was appropriate.  He was noted to have some insight 
and his judgment was fair.  The veteran's degree of 
psychiatric impairment appeared to be mild to moderate, and 
he was noted to display some depressive symptoms and be 
focused on physical illness.  The examiner recommended that 
the veteran be followed closely by his mental health 
facility.  The diagnosis was major depression in partial 
remission.  The veteran's GAF score was 55.

Another VA psychiatric provider reviewed the veteran's 
records in December 1998.  He agreed with the diagnostic 
impression and recommendations of the April 1998 examiner.  
He indicated that although chronic pain can be a factor that 
either worsens or causes major depression, it was impossible 
to state whether the patient's major depression was caused by 
his chronic pain and inguinal hernia.  He did state that an 
exacerbation of the veteran's depression could be related to 
his physical disability.

The veteran was hospitalized in March 1999.  The discharge 
summary notes that he had been in prison for one year, and 
had been treated on an outpatient basis after his release.  
On admission, the veteran was agitated and in a great deal of 
pain.  He was frustrated with his inability to control 
himself.  His distress continued throughout his 
hospitalization, due to his right inguinal pain.  The 
discharge diagnoses were dysthymic disorder and adjustment 
disorder secondary to chronic pain.  A GAF score was not 
noted.  

A VA psychiatric examination was conducted in January 2001.  
The veteran complained of multiple symptoms consistent with 
major depressive disorder and stated that his symptoms had 
caused him a good deal of impairment.  He stated that he was 
unable to function occupationally and that his marriage had 
suffered secondary to his chronic pain and depressive 
symptomatology.  The veteran's past hospitalizations were 
noted, as well as the veteran's diagnoses of dysthymia.  The 
veteran's mood was depressed and his affect was congruent 
with that.  The examiner noted that movement appeared to 
cause pain.  The diagnosis was recurrent, moderate to severe, 
major depression without psychotic features.  The veteran's 
GAF score was 50.  The examiner stated that it was at least 
as likely as not that the veteran's major depression was 
caused or chronically worsened by his service-connected 
status post right inguinal hernia repairs.  He supported his 
opinion by stating that chronic medical illnesses or chronic 
pain are risk factors for the development of major 
depression.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue decided 
herein.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, no additional information or evidence is 
needed to substantiate the veteran's claim of entitlement to 
service connection for psychiatric disability.

III.  Analysis

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2001).

On review of the evidence, the Board concludes that service 
connection is warranted for the veteran's psychiatric 
disability.  In this regard, the Board notes that the veteran 
has a history of major depression, to include treatment and 
hospitalizations at VA facilities.  He has consistently 
argued that his psychiatric disability is related to the pain 
caused by his inguinal hernia residuals.  His outpatient and 
inpatient records reflect his distress regarding his right 
inguinal pain.  A May 1992 private psychological evaluation 
report indicates that the veteran had dysthymia due to pain 
associated with his service-connected disability.  Moreover, 
the January 2001 VA examiner clearly stated that it was at 
least as likely as not that the veteran's major depression 
was caused or chronically worsened by his service-connected 
status post right inguinal hernia repairs, and explained that 
chronic medical illness or chronic pain are risk factors for 
the development of major 
depression.  Accordingly, service connection is warranted for 
this disability.

ORDER

Entitlement to service connection for psychiatric disability 
is granted.


REMAND

The veteran maintains that the residuals of his right 
inguinal hernia repairs are more disabling than is reflected 
by the current evaluation.  The Board notes that the veteran 
has complained repeatedly that the residuals of his three 
inguinal hernia surgeries include chronic pain and 
neurological symptoms.  Although the September 1996 Board 
remand directed that the veteran be afforded a neurological 
examination, no such examination has been conducted.  The 
Board also notes that the veteran currently utilizes a 
motorized scooter, but that the evaluation approving the 
issuance of such a device is not of record.  

The veteran also contends that he is entitled to a total 
rating based on unemployability due to the effects of his 
service-connected disability.  The veteran currently does not 
meet the schedular criteria for a total rating based on 
unemployability due to service-connected disabilities.  See 
38 C.F.R. § 4.16 (2001).  However, the grant of service 
connection for a psychiatric disability by the Board and its 
rating by the RO, in addition to a potential grant of an 
increased schedular rating for the veteran's service-
connected status post right inguinal hernia repairs could 
impact favorably on his claim for a total rating based on 
unemployability.  The Board has therefore concluded that it 
would be inappropriate at this juncture to enter a final 
determination on the issue of a total rating based on 
unemployability due to the veteran's service-connected 
disabilities.  See Henderson v. West, 12 Vet.App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet.App. 180 (1991), for the 
proposition that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the claims 
are inextricably intertwined.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Accordingly, this case is REMANDED to 
the RO for the following development:

1.  The RO should contact the veteran and 
request him to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all medical 
care providers, VA and private, who may 
possess records pertaining to treatment 
or evaluation of the veteran for 
psychiatric disability or his right 
inguinal hernia and its residuals.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain a copy of all identified 
records not already associated with the 
claims files.  In any event, the RO 
should obtain all pertinent VA treatment 
records for the period from October 2000 
to the present.  All records received 
should be associated with the claims 
folders.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  Upon completion of the above 
development, the veteran should be 
afforded VA neurological and surgical 
examinations to determine the current 
severity his status post right inguinal 
hernia repairs. 

The claims folders should be made 
available to the examiners for review 
prior to completion of the examination 
reports.  A complete history of the 
veteran's right inguinal hernia should be 
elicited.

All indicated studies should be 
performed.  All associated scarring, 
including its location, length, width and 
depth, and whether it is painful, tender, 
and/or unstable should be noted.  All 
functional impairment from the 
disability, to include any neurological 
impairment, should be described.  The 
examiners should provide their opinions 
concerning the impact of the veteran's 
service-connected status post right 
inguinal hernia repairs on his ability to 
work.  The complete rationale should be 
given for all opinions and conclusions 
expressed. 

4.  Unless the RO determines that the 
evidence of record is sufficient to rate 
the veteran's service-connected 
psychiatric disability as 100 percent 
disabling, it should also schedule the 
veteran for a VA psychiatric examination 
to determine the current degree of this 
service-connected disability.  Any 
indicated studies should be performed, 
and the claims folders must be made 
available to the examiner for review 
prior to completion of the examination 
report.  

The examiner should identify all current 
manifestations of the service-connected 
psychiatric disability and provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a GAF score with an 
explanation of the significance of the 
score assigned.  The rationale for all 
opinions expressed should also be 
provided.

5.  Then, the RO readjudicate the issue 
of entitlement to an increased rating for 
status post right inguinal hernia repairs 
and the issue of entitlement to a total 
rating based on unemployability due to 
service-connected disabilities, unless it 
has been rendered moot.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

